160204-V2
  Exhibit 10.3

 
 
[bkti_ex103000.jpg]
 
Continuing Guaranty

 
Name of Guarantor:
BK Technologies Corporation
 
 
Guarantor's Address:
7100 Technology Drive
 
West Melbourne, FL 32904

 
Dated as of January 13, 2020
 
Guaranty. To induce JPMorgan Chase Bank, N.A., whose address is 450 S Orange
Ave, Floor 10, Orlando, FL 32801-3383 (together with its successors and assigns,
the "Bank"), at its option, to make financial accommodations, make or acquire
loans, extend or continue credit or some other benefit, including letters of
credit and foreign exchange contracts, present or future, direct or indirect,
and whether several, joint or joint and several, to BK Technologies, Inc.
(whether one or more, the "Borrower", individually and collectively, if more
than one), and because BK Technologies Corporation (the "Guarantor") has
determined that executing this Guaranty is in its interest and to its financial
benefit, the Guarantor absolutely and unconditionally guarantees to the Bank the
performance of and full and prompt payment of the Liabilities when due, whether
at stated maturity, by acceleration or otherwise, provided however, that the
Liabilities shall not include any Excluded Swap Obligations (as defined below).
The Guarantor will not only pay the Liabilities, but will also reimburse the
Bank for any fees, charges, costs and expenses, including reasonable attorneys'
fees (including fees and expenses of counsel for the Bank that are employees of
the Bank or its affiliates) and court costs, that the Bank may pay in collecting
from the Borrower or the Guarantor, and for liquidating any Collateral
(collectively, "Collection Amounts"), both before and after judgment. The
Guarantor's obligations under this Guaranty shall be payable in lawful money of
the United States of America.
 
"Excluded Swap Obligation" means any Swap Obligation (as defined below) as to
which it is or becomes unlawful under the Commodity Exchange Act (as defined
below) for the Guarantor to guaranty hereunder because the Guarantor is not an
"eligible contract participant" (as defined in the Commodity Exchange Act) at
the time this Guaranty becomes or would become effective with respect to such
related Swap Obligation. "Commodity Exchange Act" means the Commodity Exchange
Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any successor
statute and/or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof). "Swap
Obligation" means any obligation to pay or perform under any agreement, contract
or transaction that constitutes a "swap" within the meaning of section 1a(47) of
the Commodity Exchange Act.
 
Liabilities. The term "Liabilities" means all debts, obligations, indebtedness
and liabilities of every kind and character of the Borrower, whether individual,
joint and several, contingent or otherwise, now or hereafter existing in favor
of the Bank, including, without limitation, all liabilities, interest, costs and
fees, arising under or from any note, open account, overdraft, credit card,
lease, Rate Management Transaction, letter of credit application, endorsement,
surety agreement, guaranty, acceptance, foreign exchange contract or depository
service contract, whether payable to the Bank or to a third party and
subsequently acquired by the Bank, any monetary obligations (including interest)
incurred or accrued during the pendency of any bankruptcy, insolvency,
receivership or other similar proceedings, regardless of whether allowed or
allowable in such proceedings, and all renewals, extensions, modifications,
consolidations, rearrangements, restatements, replacements or substitutions of
any of the foregoing. The Guarantor and the Bank specifically contemplate that
Liabilities include indebtedness hereafter incurred by the Borrower to the Bank.
The term "Rate Management Transaction" means (i) any transaction (including an
agreement with respect thereto) now existing or hereafter entered into between
the Borrower and the Bank and/or its affiliates, which is a rate swap, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap, floor, collar, currency
swap, cross-currency rate swap, currency option, credit protection transaction,
credit swap, credit default swap, credit default option, total return swap,
credit spread, repurchase transaction, reverser repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest or (ii) any type of transaction that is similar
to any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets and which is
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, or any combination of the foregoing transactions.
 
Limitation. The Guarantor's obligation under this Guaranty is UNLIMITED.
 

 
 
Continued Reliance. This Guaranty shall remain in effect until payment in full
of the Remaining Liabilities, as defined below, following termination of this
Guaranty by the Guarantor in accordance with this paragraph. This Guaranty will
continue to be in effect until final payment and performance in full of all
Liabilities and the termination of any commitment of the Bank to make loans or
other financial accommodations to the Borrower. The Guarantor may terminate the
Guarantor's liability for Liabilities not in existence or for which the Bank has
no commitment to advance or acquire by delivering written notice to the Bank as
set forth in the paragraph below captioned "Notice." After the Guarantor's
termination of this Guaranty, the Guarantor will continue to be liable for the
following amounts (the "Remaining Liabilities"): (i) all Liabilities existing on
the effective date of termination, (ii) all Liabilities to which the Bank has
committed to advance or acquire prior to the effective termination date (whether
or not the Bank is contractually obligated to advance or acquire the loans or
extensions of credit), (iii) all subsequent renewals, extensions, modifications,
consolidations, rearrangements, restatements, replacements and amendments (but
not increases) of those Liabilities, (iv) all interest accruing on those
Liabilities after the effective termination date and (v) all Collection Amounts
incurred with respect to those Liabilities, on or after the effective
termination date. The Bank may continue to permit the Borrower to incur
Liabilities and to issue commitments to the Borrower to advance or acquire
Liabilities in reliance on this Guaranty until the effective date of
termination, regardless of whether at any time or from time to time there are no
existing Liabilities nor commitment by the Bank to advance or acquire
Liabilities.
 
Security. The term "Collateral" means all real or personal property described in
all security agreements, pledge agreements, mortgages, deeds of trust,
assignments, or other instruments now or hereafter executed in connection with
any of the Liabilities. If applicable, the Collateral secures the payment of the
Liabilities.
 
Bank's Right of Setoff. In addition to the Collateral, if any, the Guarantor
grants to the Bank a security interest in the Accounts, and the Bank is
authorized to setoff and apply, all Accounts, Securities and Other Property, and
Bank Debt against any and all Liabilities of the Borrower and all obligations of
the Guarantor under this Guaranty. This right of setoff may be exercised at any
time and from time to time after the occurrence of any default, and without
prior notice to the Guarantor. This security interest in the Accounts and right
of setoff may be enforced or exercised by the Bank regardless of whether or not
the Bank has made any demand under this paragraph or whether the Liabilities are
contingent, matured, or unmatured. Any delay, neglect or conduct by the Bank in
exercising its rights under this paragraph will not be a waiver of the right to
exercise this right of setoff or enforce this security interest in the Accounts.
The rights of the Bank under this paragraph are in addition to other rights the
Bank may have by law. In this paragraph: (a) the term "Accounts" means any and
all accounts and deposits of the Guarantor (whether general, special, time,
demand, provisional or final) at any time held by the Bank (including all
Accounts held jointly with another, but excluding any IRA or Keogh Account, or
any trust Account in which a security interest would be prohibited by law); (b)
the term "Securities and Other Property" means any securities entitlements,
securities accounts, investment property, financial assets and all securities
and other property of the Guarantor in the custody, possession or control of the
Bank, JPMorgan Chase & Co. and their respective subsidiaries and affiliates
(other than property held by the Bank in a fiduciary capacity); and (c) the term
"Bank Debt" means all indebtedness at any time owing by the Bank to or for the
credit or account of the Guarantor and any claim of the Guarantor (whether
individual, joint and several or otherwise) against the Bank now or hereafter
existing.
 
Remedies/Acceleration. If the Guarantor fails to pay any amount owing under this
Guaranty, the Bank shall have all of the rights and remedies provided by law or
under any other agreement. The Bank is authorized to cause all or any part of
the Collateral to be transferred to or registered in its name or in the name of
any other person or business entity with or without designation of the capacity
of that nominee. The Guarantor is liable for any deficiency in payment of any
Liabilities whether of principal, interest, fees, costs or expenses remaining
after the disposition of any Collateral. The Guarantor is liable to the Bank for
all reasonable costs and expenses of any kind incurred in the making and
collection of this Guaranty, both before and after judgment, including without
limitation reasonable attorneys' fees and court costs. These costs and expenses
include without limitation any costs or expenses incurred by the Bank in any
bankruptcy, reorganization, insolvency or other similar proceeding. All amounts
payable under the terms of this Guaranty shall be paid without relief from
valuation and appraisement laws All obligations of the Guarantor to the Bank
under this Guaranty, whether or not then due or absolute or contingent, shall,
at the option of the Bank, without notice or demand, become due and payable
immediately upon the occurrence of any default or event of default under the
terms of any of the Liabilities or otherwise with respect to any agreement
related to the Liabilities (or any other event that results in acceleration of
the maturity of any Liabilities, including without limitation, demand for
payment of any Liabilities constituting demand obligations or automatic
acceleration in a legal proceeding) or the occurrence of any default under this
Guaranty.
 
2

 
 
Permissible Actions. If any monies become available from any source other than
the Guarantor that the Bank can apply to the Liabilities, the Bank may apply
them in any manner it chooses, including but not limited to applying them
against obligations, indebtedness or liabilities which are not covered by this
Guaranty. The Bank may take any action against the Borrower, the Collateral, or
any other person liable for any of the Liabilities. The Bank may release the
Borrower or anyone else from the Liabilities, either in whole or in part, or
release the Collateral, and need not perfect a security interest in the
Collateral. The Bank does not have to exercise any rights that it has against
the Borrower or anyone else, or make any effort to realize on the Collateral or
any other collateral for the Liabilities, or exercise any right of set-off. The
Guarantor authorizes the Bank, without notice or demand and without affecting
the Guarantor's obligations hereunder, from time to time, to: (a) renew, modify,
increase, compromise, rearrange, restate, consolidate, extend, accelerate,
postpone, grant any indulgence or otherwise change the time for payment of, or
otherwise change the terms of the Liabilities or any part thereof, including
increasing or decreasing the rate of interest thereon; (b) release, substitute
or add any one or more endorsers, sureties, Guarantor or other guarantors; (c)
take and hold Collateral for the payment of this Guaranty or the Liabilities,
and enforce, exchange, impair, substitute, subordinate, waive or release any
Liabilities or any Collateral for the Liabilities; (d) proceed against such
Collateral and direct the order or manner of sale of such Collateral as the Bank
in its discretion may determine; (e) apply any and all payments from the
Borrower, the Guarantor or any other obligor on the Liabilities, or recoveries
from such Collateral, in such order or manner as the Bank in its discretion may
determine; and (f) to accept any partial payment of Liabilities or collateral
for the Liabilities. The Guarantor's obligations under this Guaranty shall not
be released, diminished or affected by (i) any act or omission of the Bank, (ii)
the voluntary or involuntary liquidation, sale or other disposition of all or
substantially all of the assets of the Borrower, or any receivership,
insolvency, bankruptcy, reorganization, or other similar proceedings affecting
the Borrower, any other obligor or any of their respective assets, (iii) any
change in the composition or structure of the Borrower, the Guarantor or any
other obligor on the Liabilities, including a merger or consolidation with any
other person or entity, or (iv) any payments made upon the Liabilities. The
Guarantor hereby expressly consents to any impairment of Collateral, including,
but not limited to, failure to perfect a security interest and release
Collateral and any such impairment or release shall not affect the Guarantor's
obligations hereunder.
 
Nature of Guaranty. This Guaranty is an absolute guaranty of payment and
performance and not of collection. Therefore, the Bank may insist that the
Guarantor pay immediately, and the Bank is not required to attempt to collect
first from the Borrower, the Collateral, or any other person liable for the
Liabilities. The obligation of the Guarantor shall be unconditional and absolute
even if all or any part of any agreement between the Bank and the Borrower is
unenforceable, void, voidable or illegal or uncollectible due to incapacity,
lack of power or authority, discharge or for any reason whatsoever, and
regardless of the existence of any defense, setoff, discharge or counterclaim
(in any case, whether based on contract, tort or any other theory) which the
Borrower may assert. If the Borrower is a corporation, limited liability
company, partnership or trust, it is not necessary for the Bank to inquire into
the powers of the Borrower or the officers, directors, members, managers,
partners, trustees or agents acting or purporting to act on its behalf, and any
of the Liabilities made or created in reliance upon the professed exercise of
such powers shall be guaranteed hereunder. Without limiting the foregoing, the
Guarantor's liability is absolute and unconditional irrespective of and shall
not be released, diminished or affected by: (a) any present or future law,
regulation or order of any jurisdiction (whether of right or in fact) or of any
agency thereof purporting to reduce, amend, restructure, render unenforceable or
otherwise affect any term of any Liabilities; or (b) any war, riot or revolution
impacting multinational companies or any act of expropriation, nationalization
or currency inconvertibility or nontransferability arising from governmental,
legislative or executive measures affecting any obligor or the property of any
obligor on the Liabilities.
 
Other Guarantors. If there is more than one Guarantor, the obligations under
this Guaranty are joint and several. In addition, each Guarantor under this
Guaranty shall be jointly and severally liable with any other guarantor of the
Liabilities. If the Bank elects to enforce its rights against fewer than all
guarantors of the Liabilities, that election does not release the Guarantor from
its obligations under this Guaranty. The compromise or release of any of the
obligations of any of the other guarantors or the Borrower shall not serve to
impair, waive, alter or release the Guarantor's obligations.
 
Each Qualified ECP Guarantor (as defined below) hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by the Borrower, any other
obligor with respect to the Borrower's obligations to the Bank, or any guarantor
of the Borrower's obligations to the Bank (each an "Obligor") to honor all of
such Obligor's obligations under this Guarantee in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this section or otherwise under
this Guarantee voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this section shall remain in full force and effect
until the payment of all Liabilities and Remaining Liabilities. Each Qualified
ECP Guarantor intends that this section constitute, and be deemed to constitute,
a "keepwell, support, or other agreement" for the benefit of each other Obligor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
"Qualified ECP Guarantor" means, in respect of any Swap Obligation, each Obligor
that has total assets exceeding $10,000,000 at the time the relevant Guarantee
or grant of the relevant security interest becomes or would become effective
with respect to such Swap Obligation or such other person as constitutes an
"eligible contract participant" under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
"eligible contract participant" at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
Rights of Subrogation. The Guarantor waives and agrees not to enforce any rights
of subrogation, contribution, reimbursement, exoneration or indemnification that
it may have against the Borrower, any person liable on the Liabilities, or the
Collateral, until the Borrower and the Guarantor have fully performed all their
obligations to the Bank, even if those obligations are not covered by this
Guaranty.
 
3

 
 
Waivers. To the maximum extent not prohibited by applicable law, the Guarantor
waives:
 
1. 
All rights and benefits under any laws or statutes regarding sureties, as may be
amended; and
 
2. 
Any right the Guarantor may have to receive notice of the following matters
before the Bank enforces any of its rights: (a) the Bank's acceptance of this
Guaranty, (b) incurrence or acquisition of any Liabilities (including, without
limitation, any material alteration of the Liabilities), any credit that the
Bank extends to the Borrower, Collateral received or delivered, default by any
party to any agreement related to the Liabilities or other action taken in
reliance on this Guaranty, and all notices and other demands of any description,
(c) diligence and promptness in preserving liability against any obligor on the
Liabilities, and in collecting or bringing suit to collect the Liabilities from
any obligor on the Liabilities or to pursue any remedy in the Bank’s power to
pursue; (d) notice of extensions, renewals, modifications, rearrangements,
restatements and substitutions of the Liabilities or any Collateral for the
Liabilities; (e) notice of failure to pay any of the Liabilities as they mature,
any other default, adverse facts that would affect the Guarantor’s risk, any
adverse change in the financial condition of any obligor on the Liabilities,
release or substitution of any Collateral, subordination of the Bank’s rights in
any Collateral, and every other notice of every kind that may lawfully be
waived; (f) the Borrower's default, (g) any demand, intent to accelerate,
diligence, presentment, dishonor and protest, or (h) any action that the Bank
takes regarding the Borrower, anyone else, the Collateral, or any of the
Liabilities, which it might be entitled to by law or under any other agreement;
 
3. 
Any right it may have to require the Bank to proceed against the Borrower, any
other obligor or guarantor of the Liabilities, or the Collateral for the
Liabilities or the Guarantor's obligations under this Guaranty, or pursue any
remedy in the Bank's power to pursue;
 
4. 
Any defense based on any claim that the Guarantor's obligations exceed or are
more burdensome than those of the Borrower;
 
5. 
The benefit of any statute of limitations affecting the Guarantor's obligations
hereunder or the enforcement hereof;
 
6. 
Any defense arising by reason of any disability or other defense of the Borrower
or by reason of the cessation from any cause whatsoever (other than payment in
full) of the obligation of the Borrower for the Liabilities;
 
7. 
Any defense based on or arising out of the Bank's negligent administration of
the Liabilities;
 
8. 
Any defense based on or arising out of any defense that the Borrower may have to
the payment or performance of the Liabilities or any portion thereof; and
 
9. 
The Bank may waive or delay enforcing any of its rights without losing them. Any
waiver affects only the specific terms and time period stated in the waiver. No
modification or waiver of this Guaranty is effective unless it is in writing and
signed by the party against whom it is being enforced. The Guarantor
acknowledges that it has made these waivers knowingly and voluntarily and after
having the opportunity to consider the ramifications of these waivers with its
attorneys.
 
Cooperation. The Guarantor agrees to fully cooperate with the Bank and not to
delay, impede or otherwise interfere with the efforts of the Bank to secure
payment from the assets which secure the Liabilities including actions,
proceedings, motions, orders, agreements or other matters relating to relief
from automatic stay, abandonment of property, use of cash collateral and sale of
the Bank's collateral free and clear of all liens.
 
Reinstatement. The Guarantor agrees that to the extent any payment or transfer
is received by the Bank in connection with the Liabilities, and all or any part
of the payment or transfer is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be transferred or repaid by
the Bank or transferred or paid over to a trustee, receiver or any other entity,
whether under any bankruptcy act or otherwise (any of those payments or
transfers is hereinafter referred to as a "Preferential Payment"), then this
Guaranty shall continue to be effective or shall be reinstated, as the case may
be, and whether or not the Bank is in possession of this Guaranty, or whether
the Guaranty has been marked paid, released or canceled, or returned to the
Guarantor and, to the extent of the payment, repayment or other transfer by the
Bank, the Liabilities or part intended to be satisfied by the Preferential
Payment shall be revived and continued in full force and effect as if the
Preferential Payment had not been made.
 
Information. The Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower's financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Liabilities and
the nature, scope and extent of the risks that the Guarantor assumes and incurs
under this Guaranty, and agrees that the Bank does not have any duty to advise
the Guarantor of information known to it regarding those circumstances or risks.
 
4

 
 
Financial Information. The Guarantor further agrees that the Guarantor shall
provide to the Bank the financial statements and other information relating to
the financial condition, properties and affairs of the Guarantor as the Bank
requests from time to time.
 
Severability. The provisions of this Guaranty are severable, and if any one or
more of the obligations of the Guarantor under this Guaranty or the provisions
of this Guaranty is held to be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
obligations of the Guarantor and the remaining provisions shall not in any way
be affected or impaired; and the invalidity, illegality or unenforceability in
one jurisdiction shall not affect the validity, legality or enforceability of
such obligation(s) or provision(s) in any other jurisdiction; provided, however,
notwithstanding the foregoing, in any action or proceeding involving any state
corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of the Guarantor under this Guaranty would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
the Guarantor's liability under this Guaranty, then, notwithstanding any other
provision of this Guaranty to the contrary, the amount of such liability shall,
without any further action by the Guarantor or the Bank, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding.
 
Representations and Warranties by Guarantor. The Guarantor represents and
warrants that the following statements are true and will remain true until
termination of this Guaranty and payment in full of all Liabilities: (a) the
execution and delivery of this Guaranty and the performance of the obligations
it imposes do not violate any law, do not conflict with any agreement by which
it is bound, or require the consent or approval of any governmental authority or
any third party; (b) this Guaranty is a valid and binding agreement, enforceable
according to its terms; (c) all balance sheets, profit and loss statements, and
other financial statements furnished to the Bank in connection with the
Liabilities are accurate and fairly reflect the financial condition of the
organizations and persons to which they apply on their effective dates,
including contingent liabilities of every type, which financial condition has
not changed materially and adversely since those dates; (d) the Guarantor has
filed all federal and state tax returns that are required to be filed, has paid
all due and payable taxes and assessments against the property and income of the
Guarantor and all payroll, excise and other taxes required to be collected and
held in trust by the Guarantor for any governmental authority; (e) the Guarantor
has determined that this Guaranty will benefit the Guarantor directly or
indirectly; (f) the Guarantor has (i) without reliance on the Bank or any
information received from the Bank and based upon the records and information
the Guarantor deems appropriate, made an independent investigation of the
Borrower, the business, assets, operations, prospects and condition, financial
or otherwise, of the Borrowers and any circumstances that may bear upon those
transactions, the Borrower or the obligations, liabilities and risks undertaken
in this Guaranty with respect to the Liabilities; (ii) adequate means to obtain
from the Borrower on a continuing basis information concerning the Borrower and
the Bank has no duty to provide any information concerning the Borrower or any
other obligor to the Guarantor; (iii) full and complete access to the Borrower
and any and all records relating to any Liabilities now and in the future owing
by the Borrower; (iv) not relied and will not rely upon any representations or
warranties of the Bank not embodied in this Guaranty or any acts taken by the
Bank prior to and after execution or other authentication and delivery of this
Guaranty (including but not limited to any review by the Bank of the business,
assets, operations, prospects and condition, financial or otherwise, of the
Borrower); and (v) determined that the Guarantor will receive benefit, directly
or indirectly, and has or will receive fair and reasonably equivalent value for,
the execution and delivery of this Guaranty; (g) by entering into this Guaranty,
the Guarantor does not intend to incur or believe that the Guarantor will incur
debts that would be beyond the Guarantor’s ability to pay as those debts mature;
(h) the execution and delivery of this Guaranty are not intended to hinder,
delay or defraud any creditor of the Guarantor; and (i) the Guarantor is neither
engaged in nor about to engage in any business or transaction for which the
remaining assets of the Guarantor are unreasonably small in relation to the
business or transaction, and any property remaining with the Guarantor after the
execution or other authentication of this Guaranty is not unreasonably small
capital. Each Guarantor, other than a natural person, further represents that:
(1) it is duly organized, validly existing and in good standing under the laws
of the state where it is organized and in good standing in each state where it
is doing business; and (2) the execution and delivery of this Guaranty and the
performance of the obligations it imposes (A) are within its powers and have
been duly authorized by all necessary action of its governing body, and (B) do
not contravene the terms of its articles of incorporation or organization, its
by-laws, or any agreement or document governing its affairs.
 
Notice. Except as otherwise provided in this Guaranty, any notices and demands
under or related to this document shall be in writing and delivered to the
Guarantor at its address stated in this agreement and if to the Bank, shall be
addressed to Manager Wholesale Lending Services, JPMorgan Chase Bank, N.A., 10
S. Dearborn, IL1-1145 (Floor L2), Chicago, IL 60603-2300 with a copy addressed
to Amine Radi, JPMorgan Chase Bank, N.A., 450 S Orange Ave, Floor 10, Orlando,
FL 32801-3383, and if to the Bank, at its main office if no other address of the
Bank is specified herein, by one of the following means: (a) by hand, (b) by a
nationally recognized overnight courier service, or (c) by certified mail,
postage prepaid, with return receipt requested. Notice shall be deemed given:
(i) upon receipt if delivered by hand, (ii) on the Delivery Day after the day of
deposit with a nationally recognized courier service, or (iii) on the third
Delivery Day after the notice is deposited in the mail. "Delivery Day" means a
day other than a Saturday, a Sunday, or any other day on which national banking
associations are authorized to be closed. Any party may change its address for
purposes of the receipt of notices and demands by giving notice of such change
in the manner provided in this provision. Notice of terminations, as provided
above, will not be deemed received until actually received by the Manager
Wholesale Lending Services, JPMorgan Chase Bank, N.A., 10 S. Dearborn, IL1-1145
(Floor L2), Chicago, IL 60603-2300 under written receipt and shall be effective
at the opening of the Bank for business on the third Delivery Day after receipt
of the notice.
 
 
5

 
 
Governing Law and Venue. This Guaranty and (unless stated otherwise therein) all
Related Documents shall be governed by and construed in accordance with
Applicable Law. "Applicable Law" means the laws of the State of Florida (without
giving effect to its laws of conflicts). The Guarantor agrees that any legal
action or proceeding with respect to any of its obligations under this Guaranty
may be brought by the Bank in any state or federal court located in the State of
Florida, as the Bank in its sole discretion may elect. By the execution and
delivery of this Guaranty, the Guarantor submits to and accepts, for itself and
in respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of those courts. The Guarantor waives any claim that the State of
Florida is not a convenient forum or the proper venue for any such suit, action
or proceeding.
 
Miscellaneous. The Guarantor's liability under this Guaranty is independent of
its liability under any other guaranty previously or subsequently executed by
the Guarantor or any one of them, singularly or together with others, as to all
or any part of the Liabilities, and may be enforced for the full amount of this
Guaranty regardless of the Guarantor's liability under any other guaranty. This
Guaranty binds the Guarantor and the Guarantor's heirs, successors and assigns,
and benefits the Bank and its successors and assigns. The Bank may assign this
Guaranty in whole or in part without notice. The Guarantor agrees that the Bank
and its affiliates may at any time work together and share any information about
the Guarantor, the Guarantor’s affiliates, the relationships of the Guarantor
and the Guarantor's affiliates with the Bank or any of its affiliates or their
successors, or about any matter relating to this Guaranty or any of the
Liabilities guaranteed hereby, with and among JPMorgan Chase & Co., or any of
its subsidiaries or affiliates or their successors, any purchaser or potential
purchaser of any of the Liabilities guaranteed hereby, or any representative of
any of the parties described in this sentence. The use of headings does not
limit the provisions of this Guaranty. Any reference to a particular statute,
rule or regulation includes all amendments, revisions or replacements of such
statute, rule or regulation hereafter enacted. Time is of the essence under this
Guaranty and in the performance of every term, covenant and obligation contained
herein.
 
WAIVER OF SPECIAL DAMAGES. WITH RESPECT TO THIS AGREEMENT AND ALL RELATED
DOCUMENTS, THE GUARANTOR WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM THE BANK IN ANY
LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.
 
JURY WAIVER. THE GUARANTOR AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY APPLICABLE LAW, ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN
THE GUARANTOR AND THE BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS
DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE
FINANCING DESCRIBED HEREIN.
 
 
 
 
 
Guarantor:
 
 
 
 
 
BK Technologies Corporation
 
 
 
 
By:
/s/ William P. Kelly

 
 
 
 
 
William P. Kelly, EVP and CFO    
 
 
 
 
 
Printed Name
Title
 
 
 
 
 
 
 
 
 
Date Signed:
1/30/20
 

 
 
 
6

 
 
 
 
 
Guarantor:
 
 
 
 
 
Relm Communications, Inc.
 
 
 
 
By:
/s/ William P. Kelly
 
 
 
 
 
William P. Kelly, EVP and CFO 

 
 
 
 
 
 
Printed Name
Title
 
 
 
 
 
 
 
 
 
Date Signed:
1/30/20

 

 
 
 
7
